


EXHIBIT 10.6

AMENDED AND RESTATED SECURITIES PURCHASE AGREEMENT

THIS AMENDED AND RESTATED SECURITIES PURCHASE AGREEMENT (this “Agreement”),
dated as of November 15, 2005, by and among CENUCO, INC., a Delaware corporation
(the “Company”), and the Buyer(s) listed on Schedule I attached
hereto (individually, a “Buyer” or collectively “Buyers”).

WITNESSETH:

WHEREAS, the parties intend that this Agreement shall amend that certain
Securities Purchase Agreement, dated as of October 10, 2005, between the Company
and the Buyer;

WHEREAS, the Company and the Buyer(s) are executing and delivering this
Agreement in reliance upon an exemption from securities registration pursuant to
Section 4(2) and/or Rule 506 of Regulation D (“Regulation D”) as promulgated by
the U.S. Securities and Exchange Commission (the “SEC”) under the Securities Act
of 1933, as amended (the “Securities Act”);

WHEREAS, the parties desire that, upon the terms and subject to the conditions
contained herein, the Company shall issue and sell to the Buyer(s), as provided
herein, and the Buyer(s) shall purchase (i) Sixty Nine Million Dollars
($69,000,000) principal amount of secured convertible debentures (the
“Convertible Debentures”), which shall be convertible into shares of the
Company’s common stock, par value $0.001 (the “Common Stock”) (as converted, the
“Conversion Shares”). Of such total principal amount, subject to the deduction
of any and all fees, Sixty Nine Million Dollars ($69,000,000) shall be funded on
the Closing Date, as defined below, and (ii) warrants (the “Warrants”) to
purchase an aggregate of 1,939,508 shares of Common Stock (the “Warrant
Shares”). The total purchase price for the Convertible Debentures and the
Warrants shall be up to Sixty Nine Million Dollars ($69,000,000), (the “Purchase
Price”) which Purchase Price shall be allocated among the Buyer(s) in the
respective amounts set forth opposite each Buyer(s) name on Schedule I (the
“Subscription Amount”);

WHEREAS, on the Closing Date, the parties hereto shall execute and deliver an
Amended and Restated Investor Registration Rights Agreement substantially in the
form attached hereto as Exhibit A (the “Investor Registration Rights Agreement”)
pursuant to which the Company has agreed to provide certain registration rights
under the Securities Act and the rules and regulations promulgated there under,
and applicable state securities laws;

WHEREAS, on the Closing Date, the parties hereto shall execute and deliver a
Security Agreement substantially in the form attached hereto as Exhibit B (the
“Security Agreement”) pursuant to which the Company has agreed to provide the
Buyer(s) a security interest in Pledged Collateral (as this term is defined in
the Security Agreement) to secure the Company’s obligations under this
Agreement, the Convertible Debenture, the Investor Registration Rights
Agreement, the Irrevocable Transfer Agent Instructions, as defined below, and
the Security Agreement, ; and

 

{00079355.10 / 0860-108}

 


--------------------------------------------------------------------------------

 

 

WHEREAS, on the Closing Date, the parties hereto shall execute and deliver an
Irrevocable Transfer Agent Instructions substantially in the form attached
hereto as Exhibit D (the “Irrevocable Transfer Agent Instructions”).

NOW, THEREFORE, in consideration of the mutual covenants and other agreements
contained in this Agreement the Company and the Buyer(s) hereby agree as
follows:

 

1.

PURCHASE AND SALE OF CONVERTIBLE DEBENTURES.

(a)       Purchase of Convertible Debentures. Subject to the satisfaction (or
waiver) of the terms and conditions of this Agreement, each Buyer agrees,
severally and not jointly, to purchase at Closing (as defined herein below) and
the Company agrees to sell and issue to each Buyer, severally and not jointly,
at Closing, Convertible Debentures in amounts corresponding with the
Subscription Amount set forth opposite each Buyer’s name on Schedule I hereto
and the Warrants set forth opposite each Buyer’s name on Schedule I hereto.

(b)       Closing Date. The closing of the purchase and sale of the Convertible
Debentures and Warrants (the “Closing”) shall take place at 10:00 a.m. Eastern
Standard Time on the fifth (5th) business day following the date that the
conditions to the Closing set forth herein and in Sections 7 and 8 below (or
such later date as is mutually agreed to by the Company and the Buyer(s)) are
satisfied (the “Closing Date”). The Closing shall occur on the Closing Date at
the offices of Gottbetter & Partners, LLP, 488 Madison Avenue, New York, New
York 10022 (or such other place as is mutually agreed to by the Company and the
Buyer(s)).

 

2.

BUYERS’ REPRESENTATIONS AND WARRANTIES.

Each Buyer represents and warrants, severally and not jointly, that:

(a)       Investment Purpose. Each Buyer is acquiring the Convertible
Debentures, the Warrants and, upon conversion of Convertible Debentures and/or
the exercise of the Warrants, the Buyer will acquire the Conversion Shares
and/or Warrant Shares, as defined below, then issuable, for its own account for
investment only and not with a view towards, or for resale in connection with,
the public sale or distribution thereof, except pursuant to sales registered or
exempted under the Securities Act; provided, however, that by making the
representations herein, such Buyer reserves the right to dispose of the
Conversion Shares and the Warrant Shares at any time in accordance with or
pursuant to an effective registration statement covering such Conversion Shares
and the Warrant Shares or an available exemption under the Securities Act.

(b)      Accredited Investor Status. Each Buyer is an “Accredited Investor” as
that term is defined in Rule 501(a)(3) of Regulation D.

(c)       Reliance on Exemptions. Each Buyer understands that the Convertible
Debentures and the Warrants are being offered and sold to it in reliance on
specific exemptions from the registration requirements of United States federal
and state securities laws and that the Company is relying in part upon the truth
and accuracy of, and such Buyer’s compliance with, the representations,
warranties, agreements, acknowledgments and understandings of such Buyer

 

2

{00079355.10 / 0860-108}

 


--------------------------------------------------------------------------------

 

set forth herein in order to determine the availability of such exemptions and
the eligibility of such Buyer to acquire such securities.

(d)      Information. Each Buyer and its advisors (and his or, its counsel), if
any, have been furnished with all materials relating to the business, finances
and operations of the Company and information he deemed material to making an
informed investment decision regarding his purchase of the Convertible
Debentures, the Warrants, the Warrant Shares and the Conversion Shares, which
have been requested by such Buyer. Each Buyer and its advisors, if any, have
been afforded the opportunity to ask questions of the Company and its
management. Neither such inquiries nor any other due diligence investigations
conducted by such Buyer or its advisors, if any, or its representatives shall
modify, amend or affect such Buyer’s right to rely on the Company’s
representations and warranties contained in Section 3 below. Each Buyer
understands that its investment in the Convertible Debentures, the Warrants, the
Warrant Shares and the Conversion Shares involves a high degree of risk. Each
Buyer is in a position regarding the Company, which, based upon employment,
family relationship or economic bargaining power, enabled and enables such Buyer
to obtain information from the Company in order to evaluate the merits and risks
of this investment. Each Buyer has sought such accounting, legal and tax advice,
as it has considered necessary to make an informed investment decision with
respect to its acquisition of the Convertible Debentures, the Warrants, the
Warrant Shares and the Conversion Shares.

(e)       No Governmental Review. Each Buyer understands that no United States
federal or state agency or any other government or governmental agency has
passed on or made any recommendation or endorsement of the Convertible
Debentures, the Warrants, the Warrant Shares or the Conversion Shares, or the
fairness or suitability of the investment in the Convertible Debentures, the
Warrants, the Warrant Shares or the Conversion Shares, nor have such authorities
passed upon or endorsed the merits of the offering of the Convertible
Debentures, the Warrants, the Warrant Shares or the Conversion Shares.

(f)       Transfer or Resale. Each Buyer understands that except as provided in
the Investor Registration Rights Agreement: (i) the Convertible Debentures, the
Conversion Shares, the Warrant Shares and the Warrants have not been and are not
being registered under the Securities Act or any state securities laws, and may
not be offered for sale, sold, assigned or transferred unless (A) subsequently
registered thereunder, or (B) such Buyer shall have delivered to the Company an
opinion of counsel, in a generally acceptable form, to the effect that such
securities to be sold, assigned or transferred may be sold, assigned or
transferred pursuant to an exemption from such registration requirements; (ii)
any sale of such securities made in reliance on Rule 144 under the Securities
Act (or a successor rule thereto) (“Rule 144”) may be made only in accordance
with the terms of Rule 144 and further, if Rule 144 is not applicable, any
resale of such securities under circumstances in which the seller (or the person
through whom the sale is made) may be deemed to be an underwriter (as that term
is defined in the Securities Act) may require compliance with some other
exemption under the Securities Act or the rules and regulations of the SEC
thereunder; and (iii) neither the Company nor any other person is under any
obligation to register such securities under the Securities Act or any state
securities laws or to comply with the terms and conditions of any exemption
thereunder.

 

3

{00079355.10 / 0860-108}

 


--------------------------------------------------------------------------------

 

 

(g)      Legends. Each Buyer understands that the certificates or other
instruments representing the Convertible Debentures, the Warrants, the Warrant
Shares and or the Conversion Shares shall bear a restrictive legend in
substantially the following form (and a stop transfer order may be placed
against transfer of such stock certificates):

THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933, AS AMENDED, OR APPLICABLE STATE SECURITIES LAWS. THE
SECURITIES HAVE BEEN ACQUIRED SOLELY FOR INVESTMENT PURPOSES AND NOT WITH A VIEW
TOWARD RESALE AND MAY NOT BE OFFERED FOR SALE, SOLD, TRANSFERRED OR ASSIGNED IN
THE ABSENCE OF AN EFFECTIVE REGISTRATION STATEMENT FOR THE SECURITIES UNDER THE
SECURITIES ACT OF 1933, AS AMENDED, OR APPLICABLE STATE SECURITIES LAWS, OR AN
OPINION OF COUNSEL, IN A GENERALLY ACCEPTABLE FORM, THAT REGISTRATION IS NOT
REQUIRED UNDER SAID ACT OR APPLICABLE STATE SECURITIES LAWS.

The legend set forth above shall be removed and the Company within two (2)
business days shall issue a certificate without such legend to the holder of the
Warrants, Warrant Shares, Convertible Debenture and Conversion Shares upon which
it is stamped, if, unless otherwise required by state securities laws, (i) in
connection with a sale transaction, provided the Warrants, Warrant Shares and
Conversion Shares are registered under the Securities Act or (ii) in connection
with a sale transaction, after such holder provides the Company with an opinion
of counsel, which opinion shall be in form, substance and scope customary for
opinions of counsel in comparable transactions, to the effect that a public
sale, assignment or transfer of the Warrants, Warrant Shares and Conversion
Shares may be made without registration under the Securities Act.

(h)      Authorization, Enforcement. This Agreement has been duly and validly
authorized, executed and delivered on behalf of such Buyer and is a valid and
binding agreement of such Buyer enforceable in accordance with its terms, except
as such enforceability may be limited by general principles of equity or
applicable bankruptcy, insolvency, reorganization, moratorium, liquidation and
other similar laws relating to, or affecting generally, the enforcement of
applicable creditors’ rights and remedies.

 

4

{00079355.10 / 0860-108}

 


--------------------------------------------------------------------------------

 

 

(i)       Receipt of Documents. Each Buyer and his or its counsel has received
and read in their entirety: (i) this Agreement and each representation, warranty
and covenant set forth herein, the Security Agreement, the Investor Registration
Rights Agreement and the Irrevocable Transfer Agent Agreement; (ii) all due
diligence and other information necessary to verify the accuracy and
completeness of such representations, warranties and covenants; (iii) the
Company’s Annual Report on Form 10-KSB for the fiscal year ended June 30, 2004;
(iv) the Company’s Quarterly Report on Form 10-QSB for the fiscal quarters ended
September 30, 2004, December 31, 2004 and March 31, 2005; and (v) the Company’s
Quarterly Report on Form 10-Q for the fiscal quarters ended May 28, 2005 and
August 27, 2005. Each Buyer has received answers to all questions such Buyer
submitted to the Company regarding an investment in the Company; and each Buyer
has relied on the information contained therein and has not been furnished any
other documents, literature, memorandum or prospectus.

(j)       Due Formation of Corporate and Other Buyers. If a Buyer is a
corporation, trust, partnership, or other entity that is not an individual
person, it has been formed and validly exists.

(k)       No Legal Advice From the Company. Each Buyer acknowledges that it had
the opportunity to review this Agreement and the transactions contemplated by
this Agreement with his or its own legal counsel and investment and tax
advisors. Each Buyer is relying solely on such counsel and advisors and not on
any statements or representations of the Company or any of its representatives
or agents for legal, tax or investment advice with respect to this investment,
the transactions contemplated by this Agreement or the securities laws of any
jurisdiction.

(l)        No Group Participation.              Each Buyer and its affiliates is
not a member of any group, nor is any Buyer acting in concert with any other
person, including any other Buyer, with respect to its acquisition of the
Convertible Debentures, Warrants, the Warrant Shares or Conversion Shares.

(m)     Company Registration Statement. No Buyer makes any representation or
warranty regarding the Company’s ability to have any registration statement
filed by the Company pursuant to the Investor Registration Rights Agreement or
otherwise declared effective by the SEC. The Company has the sole obligation to
make any and all such filings as may be necessary to have any registration
statement declared effective by the SEC.

 

3.

REPRESENTATIONS AND WARRANTIES OF THE COMPANY.

The Company represents and warrants to each of the Buyers that, except as set
forth in the SEC Documents (as defined herein):

(a)       Organization and Qualification. The Company and its subsidiaries are
corporations or limited liability companies duly organized and validly existing
in good standing under the laws of the jurisdiction in which they are organized,
and have the requisite corporate or limited liability company power to own their
properties and to carry on their business as now being conducted. Each of the
Company and its subsidiaries is duly qualified as a foreign corporation or
limited liability company to do business and is in good standing in every

 

5

{00079355.10 / 0860-108}

 


--------------------------------------------------------------------------------

 

jurisdiction in which the nature of the business conducted by it makes such
qualification necessary, except to the extent that the failure to be so
qualified or be in good standing would not have a Material Adverse Effect, as
defined below.

(b)      Authorization, Enforcement, Compliance with Other Instruments. (i) The
Company has the requisite corporate power and authority to enter into and
perform this Agreement, the Security Agreement, the Investor Registration Rights
Agreement, the Irrevocable Transfer Agent Instructions, and any related
agreements (collectively the “Transaction Documents”) and to issue the
Convertible Debentures, the Warrants, the Warrant Shares and the Conversion
Shares in accordance with the terms hereof and thereof, (ii) the execution and
delivery of the Transaction Documents by the Company and the consummation by it
of the transactions contemplated hereby and thereby, including, without
limitation, the issuance of the Convertible Debentures, the Warrants, the
Warrant Shares and the Conversion Shares and the reservation for issuance and
the issuance of the Conversion Shares and Warrant Shares issuable upon
conversion or exercise thereof, have been duly authorized by the Company’s Board
of Directors and, except for approval of the stockholders of the Company as
required by the rules of the American Stock Exchange, no further consent or
authorization is required by the Company, its Board of Directors or its
stockholders, (iii) the Transaction Documents have been duly executed and
delivered by the Company, (iv) the Transaction Documents constitute the valid
and binding obligations of the Company enforceable against the Company in
accordance with their terms, except as such enforceability may be limited by
general principles of equity or applicable bankruptcy, insolvency,
reorganization, moratorium, liquidation or similar laws relating to, or
affecting generally, the enforcement of creditors’ rights and remedies. The
authorized officer of the Company executing the Transaction Documents knows of
no reason why the Company cannot file the registration statement as required
under the Investor Registration Rights Agreement or perform any of the Company’s
other obligations under such documents.

(c)       Capitalization. As of the date hereof, and prior to the issuance of
any shares in connection with this Agreement, the authorized capital stock of
the Company consists of 25,000,000 shares of Common Stock and 1,000,000 shares
of preferred stock, $.001 par value per share (the “Preferred Stock”). As of the
date of this Agreement, the Company has 13,826,556 shares of Common Stock and
2,553.6746 shares of Preferred Stock, designated as Series A Junior
Participating Preferred Stock, issued and outstanding. All of such outstanding
shares have been validly issued and are fully paid and nonassessable. Except as
disclosed in the SEC Documents (as defined in Section 3(f)), no shares of Common
Stock are subject to preemptive rights or any other similar rights or any liens
or encumbrances suffered or permitted by the Company. Except as disclosed in the
SEC Documents, as of the date of this Agreement, (i) there are no outstanding
options, warrants, scrip, rights to subscribe to, calls or commitments of any
character whatsoever relating to, or securities or rights convertible into, any
shares of capital stock of the Company or any of its subsidiaries, or contracts,
commitments, understandings or arrangements by which the Company or any of its
subsidiaries is or may become bound to issue additional shares of capital stock
of the Company or any of its subsidiaries or options, warrants, scrip, rights to
subscribe to, calls or commitments of any character whatsoever relating to, or
securities or rights convertible into, any shares of capital stock of the
Company or any of its subsidiaries, (ii) there are no outstanding debt
securities and (iii) there are no agreements or arrangements under which the
Company or any of its subsidiaries is obligated to register the sale of any of
their securities under the Securities Act (except pursuant to the Registration
Rights

 

6

{00079355.10 / 0860-108}

 


--------------------------------------------------------------------------------

 

Agreement) and (iv) there are no outstanding registration statements. There are
no securities or instruments containing anti-dilution or similar provisions that
will be triggered by the issuance of the Convertible Debentures and Warrants as
described in this Agreement. The Convertible Debentures, Warrants, Warrant
Shares and Conversion Shares when issued, will be free and clear of all pledges,
liens, encumbrances and other restrictions (other than those arising under
federal or state securities laws as a result of the private placement of the
Convertible Debentures and Warrants). No co-sale right, right of first refusal
or other similar right exists with respect to the Convertible Debentures,
Warrants, Warrant Shares, and the Conversion Shares or the issuance and sale
thereof. The issue and sale of the Debentures, Warrants, Warrant Shares and the
Conversion Shares will not result in a right of any holder of Company securities
to adjust the exercise, conversion, exchange or reset price under such
securities. The Company has furnished to the Buyer(s) true and correct copies of
the Company’s Certificate of Incorporation, as amended and as in effect on the
date hereof (the “Certificate of Incorporation”), and the Company’s By-laws, as
in effect on the date hereof (the “By-laws”), and the terms of all securities
convertible into or exercisable for Common Stock and the material rights of the
holders thereof in respect thereto other than stock options issued to employees
and consultants.

(d)      Issuance of Securities. The Convertible Debentures are duly authorized
and, upon issuance in accordance with the terms hereof, shall be duly issued,
fully paid and nonassessable, are free from all taxes, liens and charges with
respect to the issue thereof. The Conversion Shares and the Warrant Shares have
been duly authorized and reserved for issuance. Upon conversion or exercise in
accordance with the Transaction Documents, the Conversion Shares and the Warrant
Shares will be duly issued, fully paid and nonassessable.

(e)       No Conflicts. Except as disclosed in the SEC Documents, the execution,
delivery and performance of the Transaction Documents by the Company and the
consummation by the Company of the transactions contemplated hereby will not (i)
result in a violation of the Certificate of Incorporation, any certificate of
designations of any outstanding series of preferred stock of the Company or the
By-laws or (ii) conflict with or constitute a default (or an event which with
notice or lapse of time or both would become a default) under, or give to others
any rights of termination, amendment, acceleration or cancellation of, any
agreement, indenture or instrument to which the Company or any of its
subsidiaries is a party, or result in a violation of any law, rule, regulation,
order, judgment or decree (including federal and state securities laws and
regulations and the rules and regulations of the American Stock Exchange on
which the Common Stock is quoted) applicable to the Company or any of its
subsidiaries or by which any property or asset of the Company or any of its
subsidiaries is bound or affected. Except as disclosed in the SEC Documents,
neither the Company nor its subsidiaries is in violation of any term of or in
default under its Certificate of Incorporation or By-laws or their
organizational charter or by-laws, respectively, or any material contract,
agreement, mortgage, indebtedness, indenture, instrument, judgment, decree or
order or any statute, rule or regulation applicable to the Company or its
subsidiaries. The business of the Company and its subsidiaries is not being
conducted, and shall not be conducted in violation of any material law,
ordinance, or regulation of any governmental entity. Except as specifically
contemplated by this Agreement and as required under the Securities Act and any
applicable state securities laws, the Company is not required to obtain any
consent, authorization or order of, or make any filing or registration with, any
court or governmental agency in order for it to execute, deliver or perform any
of its obligations under or contemplated by this Agreement or the Investor
Registration Rights

 

7

{00079355.10 / 0860-108}

 


--------------------------------------------------------------------------------

 

Agreement in accordance with the terms hereof or thereof. Except as disclosed in
the SEC Documents and except for the approval of the stockholders of the Company
as required by the rules of the American Stock Exchange, all consents,
authorizations, orders, filings and registrations which the Company is required
to obtain pursuant to the preceding sentence have been obtained or effected on
or prior to the date hereof. The Company and its subsidiaries are unaware of any
facts or circumstance, which might give rise to any of the foregoing.

(f)       SEC Documents: Financial Statements. Except as set forth in the SEC
Documents and except for the filing of an interim Annual Report on Form 10-K for
the period ended February 28, 2005, if required, the Company has filed all
reports, schedules, forms, statements and other documents required to be filed
by it with the SEC under of the Securities Exchange Act of 1934, as amended (the
“Exchange Act”) (all of the foregoing filed prior to the date hereof or amended
after the date hereof and all exhibits included therein and financial statements
and schedules thereto and documents incorporated by reference therein, being
hereinafter referred to as the “SEC Documents”). The Company has delivered to
the Buyer(s) or its/their representatives, or made available through the SEC’s
website at http://www.sec.gov., true and complete copies of the SEC Documents.
Except as set forth in the SEC Documents, as of their respective dates, the
financial statements of the Company disclosed in the SEC Documents (the
“Financial Statements”) complied as to form in all material respects with
applicable accounting requirements and the published rules and regulations of
the SEC with respect thereto. Such financial statements have been prepared in
accordance with generally accepted accounting principles, consistently applied,
during the periods involved (except (i) as may be otherwise indicated in such
Financial Statements or the notes thereto, or (ii) in the case of unaudited
interim statements, to the extent they may exclude footnotes or may be condensed
or summary statements) and, fairly present in all material respects the
financial position of the Company as of the dates thereof and the results of its
operations and cash flows for the periods then ended (subject, in the case of
unaudited statements, to normal year-end audit adjustments). No other written
information, excluding any financial or business projections, provided by or on
behalf of the Company to the Buyer(s) which is not included in the SEC
Documents, including, without limitation, information referred to in this
Agreement, contains any untrue statement of a material fact or omits to state
any material fact necessary in order to make the statements therein, in the
light of the circumstances under which they were made, not misleading.

(g)       10(b)-5. The SEC Documents do not include any untrue statements of
material fact, nor do they omit to state any material fact required to be stated
therein necessary to make the statements made, in light of the circumstances
under which they were made, not misleading.

(h)      Absence of Litigation. Except as disclosed in the SEC Documents, there
is no action, suit, proceeding, inquiry or investigation before or by any court,
public board, government agency, self-regulatory organization or body pending
against or affecting the Company, the Common Stock or any of the Company’s
subsidiaries, wherein an unfavorable decision, ruling or finding would (i) have
a material adverse effect on the transactions contemplated hereby, (ii)
adversely affect the validity or enforceability of, or the authority or ability
of the Company to perform its obligations under, this Agreement or any of the
documents contemplated herein, or (iii) except as expressly disclosed in the SEC
Documents, have a

 

8

{00079355.10 / 0860-108}

 


--------------------------------------------------------------------------------

 

material adverse effect on the business, operations, properties, financial
condition or results of operations of the Company and its subsidiaries taken as
a whole.

(i)       Acknowledgment Regarding Each Buyer’s Purchase of the Convertible
Debentures. The Company acknowledges and agrees that each Buyer is acting solely
in the capacity of an arm’s length purchaser with respect to this Agreement and
the transactions contemplated hereby. The Company further acknowledges that each
Buyer is not acting as a financial advisor or fiduciary of the Company (or in
any similar capacity) with respect to this Agreement and the transactions
contemplated hereby and any advice given by such Buyer or any of their
respective representatives or agents in connection with this Agreement and the
transactions contemplated hereby is merely incidental to such Buyer’s purchase
of the Convertible Debentures, the Warrants, the Warrant Shares or the
Conversion Shares. The Company further represents to the Buyer(s) that the
Company’s decision to enter into this Agreement has been based solely on the
independent evaluation by the Company and its representatives.

(j)        No General Solicitation. Neither the Company, nor any of its
affiliates, nor any person acting on its or their behalf, has engaged in any
form of general solicitation or general advertising (within the meaning of
Regulation D under the Securities Act) in connection with the offer or sale of
the Convertible Debentures, the Warrants, the Warrant Shares or the Conversion
Shares.

(k)       No Integrated Offering. Neither the Company, nor any of its
affiliates, nor any person acting on its or their behalf has, directly or
indirectly, made any offers or sales of any security or solicited any offers to
buy any security, under circumstances that would require registration of the
Convertible Debentures, the Warrants, the Warrant Shares or the Conversion
Shares under the Securities Act or cause this offering of the Convertible
Debentures, the Warrants, the Warrant Shares or the Conversion Shares to be
integrated with prior offerings by the Company for purposes of the Securities
Act.

(l)       Employee Relations. Neither the Company nor any of its subsidiaries is
involved in any labor dispute nor, to the knowledge of the Company or any of its
subsidiaries, is any such dispute threatened. None of the Company’s or its
subsidiaries’ employees is a member of a union and the Company and its
subsidiaries believe that their relations with their employees are good.

(m)     Intellectual Property Rights. The Company and its subsidiaries own or
possess adequate rights or licenses to use all trademarks, trade names, service
marks, service mark registrations, service names, patents, patent rights,
copyrights, inventions, licenses, approvals, governmental authorizations, trade
secrets and rights necessary to conduct their respective businesses as now
conducted. The Company and its subsidiaries do not have any knowledge of any
infringement by the Company or its subsidiaries of trademark, trade name rights,
patents, patent rights, copyrights, inventions, licenses, service names, service
marks, service mark registrations, trade secret or other similar rights of
others, and, to the knowledge of the Company there is no claim, action or
proceeding being made or brought against, or to the Company’s knowledge, being
threatened against, the Company or its subsidiaries regarding trademark, trade
name, patents, patent rights, invention, copyright, license, service names,

 

9

{00079355.10 / 0860-108}

 


--------------------------------------------------------------------------------

 

service marks, service mark registrations, trade secret or other infringement;
and the Company and its subsidiaries are unaware of any facts or circumstances
which might give rise to any of the foregoing.

 

(n)

Environmental Laws.

(i)           Each of the Company and its subsidiaries has complied with all
applicable Environmental Laws (as defined below), except for violations of
Environmental Laws that, individually or in the aggregate, have not had and
would not reasonably be expected to have a material adverse effect on the
assets, business, condition (financial or otherwise), or results of operations
of the Company (a “Material Adverse Effect”). There is no pending or, to the
knowledge of the Company, threatened civil or criminal litigation, written
notice of violation, formal administrative proceeding, or investigation, inquiry
or information request, relating to any Environmental Law involving the Company
or any subsidiary, except for litigation, notices of violations, formal
administrative proceedings or investigations, inquiries or information requests
that, individually or in the aggregate, have not had and would not reasonably be
expected to have a Material Adverse Effect. For purposes of this Agreement,
“Environmental Law” means any federal, state or local law, statute, rule or
regulation or the common law relating to the environment or occupational health
and safety, including without limitation any statute, regulation, administrative
decision or order pertaining to (i) treatment, storage, disposal, generation and
transportation of industrial, toxic or hazardous materials or substances or
solid or hazardous waste; (ii) air, water and noise pollution; (iii) groundwater
and soil contamination; (iv) the release or threatened release into the
environment of industrial, toxic or hazardous materials or substances, or solid
or hazardous waste, including without limitation emissions, discharges,
injections, spills, escapes or dumping of pollutants, contaminants or chemicals;
(v) the protection of wild life, marine life and wetlands, including without
limitation all endangered and threatened species; (vi) storage tanks, vessels,
containers, abandoned or discarded barrels, and other closed receptacles; and
(vii) manufacturing, processing, using, distributing, treating, storing,
disposing, transporting or handling of materials regulated under any law as
pollutants, contaminants, toxic or hazardous materials or substances or oil or
petroleum products or solid or hazardous waste. As used above, the terms
“release” and “environment” shall have the meaning set forth in the
Comprehensive Environmental Response, Compensation and Liability Act of 1980, as
amended (“CERCLA”).

(ii)          Set forth as Schedule II to this Agreement is a list of all
documents (whether in hard copy or electronic form) that contain any
environmental reports, investigations and audits relating to premises currently
or previously owned or operated by the Company or a subsidiary (whether
conducted by or on behalf of the Company or a subsidiary or a third party, and
whether done at the initiative of the Company or a subsidiary or directed by a
third party) which were issued or conducted during the past five years and which
the Company has possession of or access to. A complete and accurate copy of each
such document has been made available to the Buyer(s).

(iii)        To the knowledge of the Company there is no material environmental
liability with respect to any solid or hazardous waste transporter or treatment,
storage or disposal facility that has been used by the Company or any
subsidiary.

 

10

{00079355.10 / 0860-108}

 


--------------------------------------------------------------------------------

 

 

(iv)         The Company and its subsidiaries (i) have received all permits,
licenses or other approvals required of them under applicable Environmental Laws
to conduct their respective businesses and (iii) are in compliance with all
terms and conditions of any such permit, license or approval.

(o)          Title. Any real property and facilities held under lease by the
Company and its subsidiaries are held by them under valid, subsisting and
enforceable leases with such exceptions as are not material and do not interfere
with the use made and proposed to be made of such property and buildings by the
Company and its subsidiaries.

(p)      Insurance. The Company and each of its subsidiaries are insured by
insurers of recognized financial responsibility against such losses and risks
and in such amounts as management of the Company believes to be prudent and
customary in the businesses in which the Company and its subsidiaries are
engaged. Neither the Company nor any such subsidiary has been refused any
insurance coverage sought or applied for and neither the Company nor any such
subsidiary has any reason to believe that it will not be able to renew its
existing insurance coverage as and when such coverage expires or to obtain
similar coverage from similar insurers as may be necessary to continue its
business at a cost that would not materially and adversely affect the condition,
financial or otherwise, or the earnings, business or operations of the Company
and its subsidiaries, taken as a whole.

(q)      Regulatory Permits. The Company and its subsidiaries possess all
material certificates, authorizations and permits issued by the appropriate
federal, state or foreign regulatory authorities necessary to conduct their
respective businesses, and neither the Company nor any such subsidiary has
received any written notice of proceedings relating to the revocation or
modification of any such certificate, authorization or permit.

(r)       Internal Accounting Controls. The Company and each of its subsidiaries
maintain a system of internal accounting controls sufficient to provide
reasonable assurance that (i) transactions are executed in accordance with
management’s general or specific authorizations, (ii) transactions are recorded
as necessary to permit preparation of financial statements in conformity with
generally accepted accounting principles and to maintain asset accountability,
and (iii) the recorded amounts for assets is compared with the existing assets
at reasonable intervals and appropriate action is taken with respect to any
differences.

(s)       No Material Adverse Breaches, etc. Except as set forth in the SEC
Documents, neither the Company nor any of its subsidiaries is subject to any
charter, corporate or other legal restriction, or any judgment, decree, order,
rule or regulation which in the judgment of the Company’s officers has or is
expected in the future to have a Material Adverse Effect. Except as set forth in
the SEC Documents, neither the Company nor any of its subsidiaries is in breach
of any contract or agreement which breach, in the judgment of the Company’s
officers, has or is expected to have a Material Adverse Effect.

(t)       Tax Status. Except as set forth in the SEC Documents, the Company and
each of its subsidiaries has made and filed all federal and state income and all
other tax returns, reports and declarations required by any jurisdiction to
which it is subject and (unless and only to the extent that the Company and each
of its subsidiaries has set aside on its books provisions

 

11

{00079355.10 / 0860-108}

 


--------------------------------------------------------------------------------

 

reasonably adequate for the payment of all unpaid and unreported taxes) has paid
all taxes and other governmental assessments and charges that are material in
amount, shown or determined to be due on such returns, reports and declarations,
except those being contested in good faith and has set aside on its books
provision reasonably adequate for the payment of all taxes for periods
subsequent to the periods to which such returns, reports or declarations apply.
There are no unpaid taxes in any material amount claimed to be due by the taxing
authority of any jurisdiction, and the officers of the Company know of no basis
for any such claim.

(u)       Certain Transactions. Except as set forth in the SEC Documents, and
except for arm’s length transactions pursuant to which the Company makes
payments in the ordinary course of business upon terms no less favorable than
the Company could obtain from third parties and other than the grant of stock
options disclosed in the SEC Documents, none of the officers, directors, or
employees of the Company is presently a party to any transaction with the
Company (other than for services as employees, officers and directors),
including any contract, agreement or other arrangement providing for the
furnishing of services to or by, providing for rental of real or personal
property to or from, or otherwise requiring payments to or from any officer,
director or such employee or, to the knowledge of the Company, any corporation,
partnership, trust or other entity in which any officer, director, or any such
employee has a substantial interest or is an officer, director, trustee or
partner.

(v)       Fees and Rights of First Refusal. The Company is not obligated to
offer the securities offered hereunder on a right of first refusal basis or
otherwise to any third parties including, but not limited to, current or former
shareholders of the Company, underwriters, brokers, agents or other third
parties.

(w)     Reliance. The Company acknowledges that the Buyer(s) are relying on the
representations and warranties made by the Company hereunder and that such
representations and warranties are a material inducement to the Buyer purchasing
the Convertible Debentures and Warrants. The Company further acknowledges that
without such representations and warranties of the Company made hereunder, the
Buyer(s) would not enter into this Agreement.

(x)       Sarbanes-Oxley. The Company is in compliance with the applicable
requirements of the Sarbanes-Oxley Act of 2002, as amended, and the rules and
regulations thereunder, that are currently in effect and is actively taking
steps to ensure that it will be in compliance with other applicable provisions
of such Act not currently in effect at all times after the effectiveness of such
provisions except where such noncompliance would not have or reasonably be
expected to result in a Material Adverse Effect or which would be reasonably
likely to have a material adverse effect on the transactions contemplated hereby
or by the Investor Registration Rights Agreement.

(y)      Anti-Takeover Provision. The Company and its Board of Directors have
taken all necessary action, if any, in order to render inapplicable any control
share acquisition, business combination, poison pill (including any distribution
under a rights agreement) or other similar anti-takeover provision under the
Company’s certificate of incorporation (or similar charter documents) or the
laws of its jurisdiction of incorporation that is or could become applicable to
the Buyer(s) as a result of the Buyer(s) and the Company fulfilling their
obligations or exercising their rights under this Agreement, including without
limitation the Company’s

 

12

{00079355.10 / 0860-108}

 


--------------------------------------------------------------------------------

 

issuance of the Convertible Debentures, Warrants, Warrant Shares and Conversion
Shares and each Buyer’s ownership thereof.

 

4.

COVENANTS.

(a)       Reasonable Best Efforts. Each party shall use its reasonable best
efforts timely to satisfy each of the conditions to be satisfied by it as
provided in Sections 7 and 8 of this Agreement.

(b)       Form D. The Company agrees to file a Form D with respect to the
Convertible Debentures, Warrants, Warrant Shares and Conversion Shares as
required under Regulation D and to provide a copy thereof to each Buyer promptly
after such filing. The Company shall, on or before the Closing Date, take such
action as the Company shall reasonably determine is necessary to qualify the
Convertible Debentures, Warrants, the Warrant Shares and Conversion Shares, or
obtain an exemption for the Convertible Debentures, Warrants, the Warrant Shares
and Conversion Shares for sale to the Buyer(s) at the Closing pursuant to this
Agreement under applicable securities or “Blue Sky” laws of the states of the
United States, and shall provide evidence of any such action so taken to the
Buyer(s) on or prior to the Closing Date.

(c)       Reporting Status. Until the earlier of (i) the date as of which the
Buyer(s) may sell all of the Warrants, the Warrant Shares, and Conversion Shares
without restriction pursuant to Rule 144(k) promulgated under the Securities Act
(or successor thereto), or (ii) the date on which (A) the Buyer(s) shall have
sold all the Warrants, the Warrant Shares and Conversion Shares and (B) none of
the Convertible Debentures are outstanding (the “Registration Period”), the
Company shall file in a timely manner all reports required to be filed with the
SEC pursuant to the Exchange Act and the regulations of the SEC thereunder, and
the Company shall not terminate its status as an issuer required to file reports
under the Exchange Act even if the Exchange Act or the rules and regulations
thereunder would otherwise permit such termination.

(d)      Use of Proceeds. The Company shall use the proceeds from the sale of
the Convertible Debentures to repay the Bridge Term Loan Agreement, dated
November 15, 2005, among the Company, Lander Intangibles Corporation, Hermes
Acquisition Company I LLC, Lander Co., Inc., each affiliate or subsidiary of the
Company listed as a “Guarantor” on the signature pages thereto, Prencen Lending
LLC and Highgate House Funds, Ltd.

(e)       Reservation of Shares. The Company shall take all action reasonably
necessary to at all times after the Closing to have authorized, and reserved for
the purpose of issuance, that number of shares of Common Stock equal to the
number of shares of Common Stock into which the Convertible Debentures are from
time to time convertible at the Default Conversion Price (as defined in the
Convertible Debentures) unless a change is agreed to in writing by the Buyer(s)
and the Company. If at any time the Company does not have available such number
of authorized and unissued shares of Common Stock as shall from time to time be
sufficient to effect the issuance of all of (i) the Conversion Shares, upon the
conversion of the entire principal amount of the Convertible Debentures and (ii)
Warrant Shares upon exercise of the Warrants, the Company shall call and hold a
special meeting of the shareholders within one

 

13

{00079355.10 / 0860-108}

 


--------------------------------------------------------------------------------

 

hundred twenty (120) days of such occurrence, for the sole purpose of increasing
the number of shares authorized. The Company’s management shall recommend to the
shareholders to vote in favor of increasing the number of shares of Common Stock
authorized. Management shall also vote all of its shares in favor of increasing
the number of authorized shares of Common Stock.

(f)       Listings or Quotation. The Company shall promptly after the Closing
secure the listing or quotation of the Conversion Shares, and the Warrant Shares
upon a national securities exchange, automated quotation system or The National
Association of Securities Dealers Inc.’s Over-The-Counter Bulletin Board or
other market, if any, upon which shares of Common Stock are then listed or
quoted (subject to official notice of issuance) and shall use its reasonable
best efforts to maintain, so long as any other shares of Common Stock shall be
so listed, such listing of all Conversion Shares from time to time issuable
under the terms of this Agreement. The Company shall use its reasonable best
efforts to maintain the Common Stock’s authorization for quotation on The
American Stock Exchange. It shall be an event of default hereunder if the
Company fails to strictly comply with its obligation under this Section 4(f).

(g)       Fees and Expenses. (i) At the Closing, the Company shall reimburse the
Buyers for legal fees of up to an aggregate of Sixty Thousand Dollars ($60,000)
incurred by the Buyers in connection with this transaction to Gottbetter &
Partners, LLP at the Closing. The Company shall bear all of its own legal and
professional fees and expenses, including but not limited to those associated
with the filing of the registration statement as contemplated herein. Each of
the Company and the Buyer(s) shall pay all costs and expenses incurred by such
party in connection with the negotiation, investigation, preparation, execution
and delivery of the Transaction Documents. At the Closing, the Company shall pay
Yorkville Advisors Management, LLC a fee equal to $360,000 and pay Prentice
Capital Management, LP a fee equal to $2,830,000.

(ii)          The Company shall reimburse the Buyer(s) for expenses relating to
due diligence up to an aggregate of Fifteen Thousand Dollars ($15,000), which
shall be paid directly from the proceeds of the Closing.

(h)          Warrants. The Company shall issue to the Buyer(s) the Warrants in
substantially the form attached hereto as Exhibit C. The Warrant Shares shall
have such registration rights as set forth in the Investor Registration Rights
Agreement.

(i)           Registration Statement. The Company shall be solely responsible
for the contents of the registration statement, prospectus or other filing made
with the SEC or otherwise used in the offering of the Company’s
securities (except as such disclosure relates solely to the Buyer(s) and then
only to the extent that such disclosure conforms with information furnished in
writing by the Buyer(s) to the Company), even if the Buyer(s) or its/their
agents as an accommodation to the Company participate or assist in the
preparation of the registration statement, prospectus or other SEC filing. The
Company shall retain its own legal counsel to review, edit, confirm and do all
things such counsel deems necessary or desirable to the registration statement,
prospectus or other SEC filing to ensure that it does not contain an untrue
statement or alleged untrue statement of material fact or omit or alleged to
omit a material fact necessary to make the statements made therein, in light of
the circumstances under which the statements were made, not misleading.

 

14

{00079355.10 / 0860-108}

 


--------------------------------------------------------------------------------

 

 

(j)           Corporate Existence. So long as any of the Convertible Debentures
remain outstanding, if the Company engages in any merger, consolidation, sale of
all or substantially all of the Company’s assets or any similar transaction, the
Company shall make appropriate provision with respect to such holders’ rights
and interests to insure that the provisions of this Section 4(i) will thereafter
be applicable to the Convertible Debentures.

(k)      Transactions With Affiliates. So long as any Convertible Debentures are
outstanding, the Company shall not, and shall cause each of its subsidiaries not
to, enter into, amend, modify or supplement, or permit any subsidiary to enter
into, amend, modify or supplement any agreement, transaction, commitment, or
arrangement with any of its or any subsidiary’s officers, directors, person who
were officers or directors at any time during the previous two (2) years,
stockholders who beneficially own five percent (5%) or more of the Common Stock,
or Affiliates (as defined below) or with any individual related by blood,
marriage, or adoption to any such individual or with any entity in which any
such entity or individual owns a five percent (5%) or more beneficial interest
(each a “Related Party”), except for (a) customary employment arrangements and
benefit programs on reasonable terms, (b) any investment in an Affiliate of the
Company, (c) any agreement, transaction, commitment, or arrangement on an
arms-length basis on terms no less favorable than terms which would have been
obtainable from a person other than such Related Party, or (d) any agreement,
transaction, commitment, or arrangement which is approved by a majority of the
disinterested directors of the Company. For purposes hereof, any director who is
also an officer of the Company or any subsidiary of the Company shall not be a
disinterested director with respect to any agreement, transaction, commitment,
or arrangement. “Affiliate” for purposes hereof means, with respect to any
person or entity, another person or entity that, directly or indirectly, (i) has
a ten percent (10%) or more equity interest in that person or entity, (ii) has
ten percent (10%) or more common ownership with that person or entity, (iii)
controls that person or entity, or (iv) shares common control with that person
or entity. “Control” or “controls” for purposes hereof means that a person or
entity has the power, direct or indirect, to conduct or govern the policies of
another person or entity.

(l)       Transfer Agent. The Company covenants and agrees that, in the event
that the Company’s agency relationship with the transfer agent should be
terminated for any reason prior to a date which is two (2) years after the
Closing Date, the Company shall immediately appoint a new transfer agent and
shall require that the new transfer agent execute and agree to be bound by the
terms of the Irrevocable Transfer Agent Instructions (as defined herein).

(m)     Restriction on Issuance of the Capital Stock. So long as any Convertible
Debentures or the Warrants are outstanding, and other than securities issued
pursuant to options, warrants or convertible securities outstanding on the date
hereof or otherwise issued in accordance with the terms hereof, the Company
shall not, without the prior written consent of the Buyer(s), (i) except for the
securities to be issued under this Agreement, the Amended and Restated
Securities Purchase Agreement (the “PIPE Agreement”), dated the date hereof,
between the Company and Prencen, LLC and the Series A Junior Participating
Preferred Stock, including without limitation, any Common Stock issued pursuant
to exercise or conversion of any securities issued pursuant to such agreements,
or except for Common Stock to be issued upon exercise or conversion of warrants
and options outstanding on the date of this Agreement (including Common Stock to
be issued pursuant to the Plan of Merger between Hermes Holding

 

15

{00079355.10 / 0860-108}

 


--------------------------------------------------------------------------------

 

Company, Inc. and Hermes Acquisition Company I LLC upon exercise of such options
or warrants) or upon conversion of the shares of Series A Junior Participating
Preferred Stock outstanding on the date of this Agreement, issue or sell shares
of Common Stock or Preferred Stock without consideration or for a consideration
per share less than the Closing Bid Price of the Common Stock determined
immediately prior to its issuance, (ii) except for the securities to be issued
under this Agreement and the PIPE Agreement, issue any warrant, option, right,
contract, call, or other security instrument granting the holder thereof, the
right to acquire Common Stock without consideration or for a consideration less
than such Common Stock’s Closing Bid Price value determined immediately prior to
its issuance, (iii) enter into any security instrument granting the holder a
security interest in any and all assets of the Company, or (iv) file any
registration statement on Form S-8 except to register up to 5,000,000 shares of
the Common Stock to be issued under a stock option plan providing for the
issuance of incentive stock options and non-statutory stock options to the
Company’s non-executive employees, provided that (x) such shares are not issued
without consideration or for a consideration less than the Common Stock’s
Closing Bid Price on the date of issuance or the date on which the obligation to
issue any such shares of capital stock first arose, and (y) such Form S-8
registration statement is not filed prior to 90 days following the effectiveness
of the registration statement. “Closing Bid Price” on any day shall be the
closing bid price for a share of Common Stock on such date on the American Stock
Exchange (or such other exchange, market, or other system that the Common Stock
is then traded on), as reported on Bloomberg, L.P. (or similar organization or
agency succeeding to its functions of reporting prices).

(n)      Resales Absent Effective Registration Statement. Each of the Buyers
understand and acknowledge that (i) this Agreement and the agreements
contemplated hereby may require the Company to issue and deliver Conversion
Shares or Warrant Shares to the Buyer(s) with legend restricting their
transferability under the Securities Act, and (ii) it is aware that resales of
such Conversion Shares or Warrant Shares may not be made unless, at the time of
resale, there is an effective registration statement under the Securities Act
covering such Buyer’s resale(s) or an applicable exemption from registration.

(o)      Legend. Certificates evidencing the Warrant Shares and Conversion
Shares shall not contain any legend (including the legend set forth above), (A)
while a registration statement covering the resale of such security is effective
under the Securities Act (provided, however, that each Buyer’s prospectus
delivery requirements under the Securities Act will remain applicable), or (B)
following any sale of such Warrant Shares and/or Conversion Shares pursuant to
Rule 144, or (C) if such Convertible Debentures, Warrants, Warrant Shares and/or
Conversion Shares are eligible for sale under Rule 144(k), or (D) if such legend
is not required under applicable requirements of the Securities Act (including
judicial interpretations and pronouncements issued by the Staff of the SEC). The
Company shall cause its counsel to issue a legal opinion to the Company’s
transfer agent promptly after the effective date of any registration statement
(the “Effective Date”) if required by the Company’s transfer agent to effect the
removal of the legend hereunder. The Company agrees that following the Effective
Date or at such time as such legend is no longer required under this clause
(ii), it will, no later than three trading days following the delivery by the
Buyer(s) to the Company or the Company’s transfer agent of a certificate
representing Warrant Shares and/or Conversion Shares issued with a restrictive
legend, deliver or cause to be delivered to such Buyer a certificate
representing such Warrant Shares and/or Conversion Shares that is free from all
restrictive and other legends. The

 

16

{00079355.10 / 0860-108}

 


--------------------------------------------------------------------------------

 

Company may not make any notation on its records or give instructions to any
transfer agent of the Company that enlarge(s) the restrictions on transfer set
forth herein.

(p)       Pledge. The Company acknowledges and agrees that the Buyer(s) may from
time to time pledge pursuant to a bona fide margin agreement with a registered
broker-dealer or grant a security interest in some or all of the Convertible
Debentures, Warrants, Warrant Shares and /or Conversion Shares to a financial
institution that is an “accredited investor” as defined in Rule 501(a) under the
Securities Act and, if required under the terms of such arrangement, the
Buyer(s) may transfer pledged or secured Convertible Debentures, Warrants,
Warrant Shares and/or Conversion Shares to the pledgees or secured parties. Such
a pledge or transfer would not be subject to approval of the Company and no
legal opinion of legal counsel of the pledgee, secured party or pledgor shall be
required in connection therewith. Further, no notice shall be required of such
pledge. At Buyer’s expense, the Company will execute and deliver such reasonable
documentation as a pledgee or secured party of Convertible Debentures, Warrants,
Warrant Shares and/or Conversion Shares may reasonably request in connection
with a pledge or transfer of the Convertible Debentures, Warrants, Warrant
Shares and/or Conversion Shares, including the preparation and filing of any
required prospectus supplement under Rule 424(b)(3) of the Securities Act or
other applicable provision of the Securities Act to appropriately amend the list
of selling stockholders thereunder.

(q)      Removal of Legend. Provided that all conditions to the removal of the
applicable restrictive legend have been satisfied, in addition to the Buyer(s)’
other available remedies, the Company shall pay to the Buyer(s), in cash, as
partial liquidated damages and not as a penalty, for each $1,000 of Warrant
Shares and/or Conversion Shares (based on the closing price of the Common Stock
on the date such Warrant Shares and/or Conversion Shares are submitted to the
Company’s transfer agent), $5 per trading day (increasing to $10 per trading day
five (5) trading days after such damages have begun to accrue) for each trading
day after the tenth (10th) trading day following delivery by a Buyer to the
Company or the Company’s transfer agent of a certificate representing Warrant
Shares and/or Conversion Shares issued with a restrictive legend, until such
certificate is delivered to the Buyer(s) with such legend removed. Nothing
herein shall limit the Buyer’s right to pursue actual damages for the failure of
the Company and its transfer agent to deliver certificates representing any
securities as required hereby or by the Irrevocable Transfer Agent Instructions,
and the Buyer(s) shall have the right to pursue all remedies available to it at
law or in equity, including, without limitation, a decree of specific
performance and/or injunctive relief.

(r)       Press Release. In addition to any and all other public statements or
disclosures made by the Company in its sole discretion (subject to the last
sentence of this Section 3(r), the Company will issue a press release and file a
Current Report on Form 8-K with the SEC regarding the Closing of the purchase
and sale of the Convertible Debentures and Warrants on the date of the Closing
or such later date as required by law. Notwithstanding the foregoing, the
Company shall not publicly disclose the names of the Buyer(s), or include the
names of the Buyer(s) in any filing with the SEC, without the prior written
consent of the Buyer(s), except (i) as required by federal securities law and
(ii) to the extent such disclosure is required by law or regulations, in which
case the Company shall provide the Buyer(s) with prior notice of such disclosure
permitted under subclause (i) or (ii). Furthermore, the Company covenants and
agrees that neither it nor any other person acting on its behalf will provide
the

 

17

{00079355.10 / 0860-108}

 


--------------------------------------------------------------------------------

 

Buyer(s) or its/their agents or counsel with any information that the Company
believes constitutes material non-public information, unless prior thereto the
Buyer(s) shall have executed a written agreement regarding the confidentiality
and use of such information. The Company understands and confirms that the
Buyer(s) shall be relying on the foregoing representations in effecting
transactions in securities of the Company.

(s)       Stock Splits, Etc. The provisions of this Agreement shall be
appropriately adjusted to reflect any stock split, stock divided, reverse stock
split, reorganization or other similar event effected after the date hereof.

(t)         No Short Position. Each of the Buyers and any of its affiliates do
not have an open short position in the Common Stock, and each Buyer agrees that
it will not, and that it will cause its affiliates not to, engage in any short
sales of, or hedging transactions with respect to the Common Stock until such
Buyer no longer owns a principal balance of the Convertible Debentures.

 

5.

TRANSFER AGENT INSTRUCTIONS.

The Company shall issue the Irrevocable Transfer Agent Instructions to its
transfer agent irrevocably appointing Gottbetter & Partners, LLP as its agent
for purpose of having certificates issued, registered in the name of the
Buyer(s) or their respective nominee(s), for the Conversion Shares representing
such amounts of Convertible Debentures as specified from time to time by the
Buyer(s) to the Company upon conversion of the Convertible Debentures, for
interest owed pursuant to the Convertible Debenture, and for any and all
Liquidated Damages (as this term is defined in the Investor Registration Rights
Agreement). Gottbetter & Partners, LLP shall be paid a cash fee of One Hundred
Fifty Dollars ($150) by the Buyer(s) or its/their assigns for every occasion
they act pursuant to the Irrevocable Transfer Agent Instructions. The Company
shall not change its transfer agent without the express written consent of the
Buyer(s), which may be withheld by the Buyer(s) in their sole discretion. The
successor transfer agent shall be required to execute the Irrevocable Transfer
Agent Instructions. Prior to registration of the Conversion Shares under the
Securities Act, all such certificates shall bear the restrictive legend
specified in Section 2(g) of this Agreement. The Company warrants that no
instruction other than the Irrevocable Transfer Agent Instructions referred to
in this Section 5, and stop transfer instructions to give effect to Section 2(g)
hereof (in the case of the Conversion Shares prior to registration of such
shares under the Securities Act) will be given by the Company to its transfer
agent and that the Conversion Shares shall otherwise be freely transferable on
the books and records of the Company as and to the extent provided in this
Agreement and the Investor Registration Rights Agreement. Nothing in this
Section 5 shall affect in any way the Buyer’s obligations and agreement to
comply with all applicable securities laws upon resale of Conversion Shares. If
the Buyer(s) provides the Company with an opinion of counsel, in form, scope and
substance customary for opinions of counsel in comparable transactions to the
effect that registration of a resale by the Buyer(s) of any of the Conversion
Shares is not required under the Securities Act, and absent manifest error in
such opinion, the Company shall within two (2) business days instruct its
transfer agent to issue one or more certificates in such name and in such
denominations as specified by the Buyer(s). The Company acknowledges that a
breach by it of its obligations hereunder will cause irreparable harm to the
Buyer(s) by vitiating the intent and purpose of the transaction contemplated
hereby. Accordingly, the Company acknowledges that the remedy at law for a
breach of its obligations under this Section 5 will be inadequate and agrees, in
the event of a breach or threatened breach by the Company of the provisions of
this Section 5, that the Buyer(s) shall be entitled, in addition to all other
available remedies, to an

 

18

{00079355.10 / 0860-108}

 


--------------------------------------------------------------------------------

 

injunction restraining any breach and requiring immediate issuance and transfer,
without the necessity of showing economic loss and without any bond or other
security being required.

 

6.

LIMITATION ON CONVERSION.

(a)          Buyer’s Ownership of Common Stock. In addition to and not in lieu
of the limitations on conversion set forth in the Convertible Debentures, the
conversion rights of the Buyer(s) set forth in the Convertible Debentures shall
be limited, solely to the extent required, from time to time, such that, unless
the Buyer(s) gives written notice 65 days in advance to the Company of the
Buyer’s intention to exceed the Limitation on Conversion as defined herein, with
respect to all or a specified amount of the Convertible Debentures and the
corresponding number of the Conversion Shares in no instance the Buyer
(singularly, together with any Persons who in the determination of the Buyer,
together with the Buyer, constitute a group as defined in Rule 13d-5 of the
Exchange Act) be entitled to convert the Convertible Debentures to the extent
such conversion would result in the Buyer beneficially owning more than five
percent (5%) of the outstanding shares of Common Stock of the Company. For these
purposes, beneficial ownership shall be defined and calculated in accordance
with Rule 13d-3, promulgated under the Exchange Act (the foregoing being herein
referred to as the “Limitation on Conversion”); provided, however, that the
Limitation on Conversion shall not apply to any forced or automatic conversion
pursuant to this Agreement or the Convertible Debentures; and provided, further
that if the Company shall have breached any of the Transaction Documents, the
provisions of this Section 6(a) shall be null and void from and after such date.
The Company shall, promptly upon its receipt of a Conversion Notice tendered by
the Buyer (or its sole designee) for the Convertible Debentures, as applicable,
notify the Buyer(s) by telephone and by facsimile (the “Limitation Notice”) of
the number of shares of Common Stock outstanding on such date and the number of
Conversion Shares, which would be issuable to the Buyer (or its sole designee,
as the case may be) if the conversion requested in such Conversion Notice were
effected in full and the number of shares of Common Stock outstanding giving
full effect to such conversion whereupon, in accordance with the Convertible
Debentures, notwithstanding anything to the contrary set forth in the
Convertible Debentures, the Buyer may, by notice to the Company within one (1)
business day of its receipt of the Limitation Notice by facsimile, revoke such
conversion to the extent (in whole or in part) that the Buyer determines that
such conversion would result in the ownership by the Buyer of shares of Common
Stock in excess of the Limitation on Conversion. The Limitation Notice shall
begin the 65 day advance notice required in this Section 6(a).

 

7.

CONDITIONS TO THE COMPANY’S OBLIGATION TO SELL.

The obligation of the Company hereunder to issue and sell the Convertible
Debentures and the Warrants to the Buyer(s) at the Closing is subject to the
satisfaction, at or before the Closing Date, of each of the following
conditions, provided that these conditions are for the Company’s sole benefit
and may be waived by the Company at any time in its sole discretion:

(a)       Each Buyer shall have executed the Transaction Documents and delivered
them to the Company.

(b)      The Buyer(s) shall have delivered to the Company the net proceeds of
the Purchase Price for Convertible Debentures in respective amounts as set forth
next to each Buyer

 

19

{00079355.10 / 0860-108}

 


--------------------------------------------------------------------------------

 

as outlined on Schedule I attached hereto by wire transfer of immediately
available U.S. funds pursuant to the wire instructions provided by the Company
and the Warrants.

(c)       The representations and warranties of the Buyer(s) shall be true and
correct in all material respects as of the date when made and as of the Closing
Date as though made at that time (except for representations and warranties that
speak as of a specific date), and the Buyer(s) shall have performed, satisfied
and complied in all material respects with the covenants, agreements and
conditions required by this Agreement to be performed, satisfied or complied
with by the Buyer(s) at or prior to the Closing Date.

 

8.

CONDITIONS TO THE BUYER’S OBLIGATION TO PURCHASE.

The obligation of the Buyer(s) hereunder to Purchase the Convertible Debentures
at the Closing is subject to the satisfaction, at or before the Closing Date, of
each of the following conditions:

(i)           The Company shall have executed the Transaction Documents and
delivered the same to the Buyer(s).

(ii)          The Common Stock shall be authorized for quotation on the American
Stock Exchange, trading in the Common Stock shall not have been suspended for
any reason, and all the Conversion Shares issuable upon the conversion of the
Convertible Debentures shall have been approved by The American Stock Exchange.

(iii)        The representations and warranties of the Company shall be true and
correct in all material respects (except to the extent that any of such
representations and warranties is already qualified as to materiality in Section
3 above, in which case, such representations and warranties shall be true and
correct without further qualification) as of the date when made and as of the
Closing Date as though made at that time (except for representations and
warranties that speak as of a specific date) and the Company shall have
performed, satisfied and complied in all material respects with the covenants,
agreements and conditions required by this Agreement to be performed, satisfied
or complied with by the Company at or prior to the Closing Date. If requested by
the Buyer(s), the Buyer(s) shall have received a certificate, executed by the
President of the Company, dated as of the Closing Date, to the foregoing effect
and as to such other matters as may be reasonably requested by the Buyer(s)
including, without limitation an update as of the Closing Date regarding the
representation contained in Section 3(c) above.

(iv)         The Company shall have executed and delivered to the Buyer(s) the
Convertible Debentures in the respective amounts set forth opposite each
Buyer(s) name on Schedule I attached hereto and the Warrants in the respective
numbers set forth opposite each Buyer(s) name on Schedule I attached hereto.

(v)          The Buyer(s) shall have received an opinion of counsel from Wolf,
Block, Schorr and Solis-Cohen LLP and Taylor, Colicchio and Silverman, LLP in a
form reasonably satisfactory to the Buyer(s).

 

20

{00079355.10 / 0860-108}

 


--------------------------------------------------------------------------------

 

 

(vi)         The Company shall have provided to the Buyer(s) a certificate of
good standing from the Secretary of State from the state in which the company is
incorporated.

(vii)       The Company’s shareholders approve (i) the transactions contemplated
by the Transaction Documents, and (ii) increase the authorized shares to
225,000,000.

(viii)      The Company shall have provided to the Buyer(s) an acknowledgement,
to the satisfaction of the Buyer(s), from the Company’s certified public
accountant as to its ability to provide all consents required in order to file a
registration statement in connection with this transaction.

(ix)         The Company shall have reserved out of its authorized and unissued
Common Stock, solely for the purpose of effecting the conversion of the
Convertible Debentures, shares of Common Stock to effect the conversion of all
of the Conversion Shares then outstanding.

(x)          The Irrevocable Transfer Agent Instructions, in form and substance
satisfactory to the Buyer(s), shall have been delivered to and acknowledged in
writing by the Company’s transfer agent.

(xi)         The Company shall have filed a Form UCC-1 with regard to the
Pledged Property and Pledged Collateral as detailed in the Security Agreement
and provided proof of such filing to the Buyer(s).

(xii)       The Company shall deposit all of the fees owed to Prentice Capital
Management, LP, Yorkville Advisors Management, LLC and Gottbetter & Partners,
LLP into escrow with Gottbetter & Partners, LLP, as escrow agent.

(xiii)      The Company shall have or cause to be executed collateral agreements
satisfactory to the Buyers including a cash control agreement, pledge agreement
and a mortgage to be filed at the Company’s expense.

 

9.

INDEMNIFICATION.

(a)       In consideration of the Buyer’s execution and delivery of this
Agreement and acquiring the Convertible Debentures, the Warrants and the
Conversion Shares hereunder, and in addition to all of the Company’s other
obligations under this Agreement, the Company shall defend, protect, indemnify
and hold harmless the Buyer(s) and each other holder of the Convertible
Debentures, the Warrants and the Conversion Shares, and all of their officers,
directors, employees and agents (including, without limitation, those retained
in connection with the transactions contemplated by this Agreement)
(collectively, the “Buyer Indemnitees”) from and against any and all actions,
causes of action, suits, claims, losses, costs, penalties, fees, liabilities and
damages, and expenses in connection therewith (irrespective of whether any such
Buyer Indemnitee is a party to the action for which indemnification hereunder is
sought), and including reasonable attorneys’ fees and disbursements (the
“Indemnified Liabilities”), incurred by the Buyer Indemnitees or any of them as
a result of, or arising out of, or relating to (a) any

 

21

{00079355.10 / 0860-108}

 


--------------------------------------------------------------------------------

 

misrepresentation or breach of any representation or warranty made by the
Company in this Agreement, the Convertible Debentures or the Investor
Registration Rights Agreement, (b) any breach of any covenant, agreement or
obligation of the Company contained in this Agreement, or the Investor
Registration Rights Agreement or any other certificate, instrument or document
contemplated hereby or thereby, or (c) any cause of action, suit or claim
brought or made against such Indemnitee and arising out of or resulting from the
execution, delivery, performance or enforcement of this Agreement or any other
instrument, document or agreement executed pursuant hereto by any of the
Indemnities, any transaction financed or to be financed in whole or in part,
directly or indirectly, with the proceeds of the issuance of the Convertible
Debentures or the status of the Buyer or holder of the Convertible Debentures,
the Warrants or the Conversion Shares, as a Buyer of Convertible Debentures, the
Warrants or the Conversion Shares in the Company. To the extent that the
foregoing undertaking by the Company may be unenforceable for any reason, the
Company shall make the maximum contribution to the payment and satisfaction of
each of the Indemnified Liabilities, which is permissible under applicable law.

(b)      In consideration of the Company’s execution and delivery of this
Agreement, and in addition to all of the Buyer’s other obligations under this
Agreement, the Buyer(s) shall defend, protect, indemnify and hold harmless the
Company and all of its officers, directors, employees and agents (including,
without limitation, those retained in connection with the transactions
contemplated by this Agreement) (collectively, the “Company Indemnitees”) from
and against any and all Indemnified Liabilities incurred by the Indemnitees or
any of them as a result of, or arising out of, or relating to (a) any
misrepresentation or breach of any representation or warranty made by the
Buyer(s) in this Agreement, instrument or document contemplated hereby or
thereby executed by the Buyer(s), (b) any breach of any covenant, agreement or
obligation of the Buyer(s) contained in this Agreement, the Investor
Registration Rights Agreement or any other certificate, instrument or document
contemplated hereby or thereby executed by the Buyer(s), or (c) any cause of
action, suit or claim brought or made against such Company Indemnitee based on
material misrepresentations or due to a material breach and arising out of or
resulting from the execution, delivery, performance or enforcement of this
Agreement, the Investor Registration Rights Agreement or any other instrument,
document or agreement executed pursuant hereto by any of the Company
Indemnities. To the extent that the foregoing undertaking by each Buyer(s) may
be unenforceable for any reason, each Buyer shall make the maximum contribution
to the payment and satisfaction of each of the Indemnified Liabilities, which is
permissible under applicable law.

 

10.

GOVERNING LAW: MISCELLANEOUS.

(a)       Governing Law. The parties hereto acknowledge that the transactions
contemplated by this Agreement and the exhibits hereto bear a reasonable
relation to the State of New York. The parties hereto agree that the internal
laws of the State of New York shall govern this Agreement and the exhibits
hereto, including, but not limited to, all issues related to usury. Any action
to enforce the terms of this Agreement or any of its exhibits shall be brought
exclusively in the state and/or federal courts situated in the County and State
of New York. Service of process in any action by the Buyer(s) to enforce the
terms of this Agreement may be made by serving a copy of the summons and
complaint, in addition to any other relevant documents, by commercial overnight
courier to the Company at its principal address set forth in this Agreement.

 

22

{00079355.10 / 0860-108}

 


--------------------------------------------------------------------------------

 

 

(b)       Counterparts. This Agreement may be executed in two or more identical
counterparts, all of which shall be considered one and the same agreement and
shall become effective when counterparts have been signed by each party and
delivered to the other party. In the event any signature page is delivered by
facsimile transmission, the party using such means of delivery shall cause four
(4) additional original executed signature pages to be physically delivered to
the other party within five (5) days of the execution and delivery hereof.

(c)       Headings. The headings of this Agreement are for convenience of
reference and shall not form part of, or affect the interpretation of, this
Agreement.

(d)       Severability. If any provision of this Agreement shall be invalid or
unenforceable in any jurisdiction, such invalidity or unenforceability shall not
affect the validity or enforceability of the remainder of this Agreement in that
jurisdiction or the validity or enforceability of any provision of this
Agreement in any other jurisdiction.

(e)       Entire Agreement, Amendments. This Agreement supersedes all other
prior oral or written agreements between the Buyer(s), the Company, their
affiliates and persons acting on their behalf with respect to the matters
discussed herein, and this Agreement and the instruments referenced herein
contain the entire understanding of the parties with respect to the matters
covered herein and therein and, except as specifically set forth herein or
therein, neither the Company nor any Buyer makes any representation, warranty,
covenant or undertaking with respect to such matters. No provision of this
Agreement may be waived or amended other than by an instrument in writing signed
by the party to be charged with enforcement.

(f)       Notices. Any notices, consents, waivers, or other communications
required or permitted to be given under the terms of this Agreement must be in
writing and will be deemed to have been delivered (i) upon receipt, when
delivered personally; (ii) upon confirmation of receipt, when sent by facsimile;
(iii) three (3) days after being sent by U.S. certified mail, return receipt
requested, or (iv) one (1) day after deposit with a nationally recognized
overnight delivery service, in each case properly addressed to the party to
receive the same. The addresses and facsimile numbers for such communications
shall be:

If to the Company, to:

Cenuco, Inc.

 

200 Lenox Drive

 

Lawrenceville, NJ 08645

 

Attention:         Joseph A. Falsetti

 

Telephone:       (609) 219-0930

 

Facsimile:        (609) 219-1238

 

 

With a copy to:

Wolf, Block, Schorr and Solis-Cohen LLP

 

250 Park Avenue

 

New York, NY 10177

 

Attn:    Herbert Henryson

 

Telephone:       (212) 883-4992

 

Facsimile:        (212) 672-1192

 

 

 

 

23

{00079355.10 / 0860-108}

 


--------------------------------------------------------------------------------

 

 

 

If to the Transfer Agent, to:

American Stock Transfer & Trust Company

 

59 Maiden Lane

Plaza Level

 

New York, NY 10038

 

Attention: [ ]

 

Telephone:       (212) 936-5100

 

Facsimile:        (718) 921-8328

 

 

If to the Buyer(s), to its address and facsimile number on Schedule I, with
copies to the Buyer’s counsel as set forth on Schedule I. Each party shall
provide five (5) days’ prior written notice to the other party of any change in
address or facsimile number.

(g)       Successors and Assigns. This Agreement shall be binding upon and inure
to the benefit of the parties and their respective successors and assigns.
Neither the Company nor any Buyer shall assign this Agreement or any rights or
obligations hereunder without the prior written consent of the other party
hereto.

(h)       No Third Party Beneficiaries. This Agreement is intended for the
benefit of the parties hereto and their respective permitted successors and
assigns, and is not for the benefit of, nor may any provision hereof be enforced
by, any other person.

(i)        Survival. Unless this Agreement is terminated under Section 10(l),
the representations and warranties of the Company and the Buyer(s) contained in
Sections 2 and 3, the agreements and covenants set forth in Sections 4, 5 and
10, and the indemnification provisions set forth in Section 9, shall survive the
Closing for a period of two (2) years following the date on which the
Convertible Debentures are converted in full. The Buyer(s) shall be responsible
only for its own representations, warranties, agreements and covenants
hereunder.

(j)        Publicity. The Company and the Buyer(s) shall have the right to
approve, before issuance any press release or any other public statement with
respect to the transactions contemplated hereby made by any party; provided,
however, that the Company shall be entitled, without the prior approval of the
Buyer(s), to issue any press release or other public disclosure with respect to
such transactions required under applicable securities or other laws or
regulations (including the rules of the American Stock Exchange) (the Company
shall use its reasonable best efforts to consult the Buyer(s) in connection with
any such press release or other public disclosure prior to its release and
Buyer(s) shall be provided with a copy thereof upon release thereof).

(k)       Further Assurances. Each party shall do and perform, or cause to be
done and performed, all such further acts and things, and shall execute and
deliver all such other agreements, certificates, instruments and documents, as
the other party may reasonably request in order to carry out the intent and
accomplish the purposes of this Agreement and the consummation of the
transactions contemplated hereby.

(l)       Termination. In the event that the Closing shall not have occurred
with respect to the Buyer(s) on or before March 31, 2006 due to the Company’s or
the Buyer’s failure

 

24

{00079355.10 / 0860-108}

 


--------------------------------------------------------------------------------

 

to satisfy the conditions set forth in Sections 7 and 8 above (and any
non-breaching party’s failure to waive such unsatisfied condition(s)), any
non-breaching party shall have the option to terminate this Agreement at the
close of business on such date without liability of any party to any other
party; provided, however, that if this Agreement is terminated by the Company
pursuant to this Section 10(l), the Company shall remain obligated to reimburse
the Buyer(s) for the fees and expenses of Gottbetter & Partners, LLP described
in Section 4(g) above.

(m)     No Strict Construction. The language used in this Agreement will be
deemed to be the language chosen by the parties to express their mutual intent,
and no rules of strict construction will be applied against any party.

(n)      Remedies. In addition to being entitled to exercise all rights provided
herein or granted by law, including recovery of damages, the Buyer(s) and the
Company will be entitled to specific performance under the Agreement. The
parties agree that monetary damages may not be adequate compensation for any
loss incurred by reason of any breach of obligations described in the foregoing
sentence and hereby agree to waive in any action for specific performance of any
such obligation the defense that a remedy at law would be adequate.

 

[REMAINDER PAGE INTENTIONALLY LEFT BLANK]

 

25

{00079355.10 / 0860-108}

 


--------------------------------------------------------------------------------

 

 



IN WITNESS WHEREOF, the Buyer(s) and the Company have caused this Amended and
Restated Securities Purchase Agreement to be duly executed as of the date first
written above.

 

 

COMPANY:

 

CENUCO, INC.

 

 

 

By:       /s/ Joseph A. Flasetti

 

Name: Joseph A. Falsetti

 

Title:   Chief Executive Officer

 

 

 

 

 

 

26

{00079355.10 / 0860-108}

 


--------------------------------------------------------------------------------

 

 

EXHIBIT A

FORM OF INVESTOR REGISTRATION RIGHTS AGREEMENT

 

{00079355.10 / 0860-108}

 


--------------------------------------------------------------------------------

 

 

EXHIBIT B

 

SECURITY AGREEMENT

 

 

{00079355.10 / 0860-108}

 


--------------------------------------------------------------------------------

 

 

EXHIBIT C

 

WARRANT

 

 

{00079355.10 / 0860-108}

 


--------------------------------------------------------------------------------

 

 

EXHIBIT D

 

IRREVOCABLE TRANSFER AGENT INSTRUCTIONS

 

 

{00079355.10 / 0860-108}

 


--------------------------------------------------------------------------------

 

 

SCHEDULE E

SCHEDULE OF BUYERS  

 

Name

Signature

Address/Facsimile
Number of Buyer

Amount of Subscription

Number of

Warrants at $4.56/$3.92 Exercise Price

 

 

 

 

 

 

 

 

 

 

Highgate House Funds, Ltd.

By: /s/ Adam S. Gottbetter

488 Madison Avenue

$6,000,000

91,533/

77,210

 

Name:    Adam S. Gottbetter

New York, NY 10022

 

 

 

Its:         Portfolio Manager

Telephone: (212) 400-6990

 

 

 

 

Facsimile: (212) 400-6901

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

With a copy to:

Jason Rimland, Esq.

Gottbetter & Partners, LLP

488 Madison Avenue

 

 

 

 

New York, NY 10022

 

 

 

 

Telephone: (212) 400-6900

 

 

 

 

Facsimile: (212) 400-6901

 

 

 

 

 

 

 

Prencen, LLC

By: Prentice Capital Management, LP, as Manager

623 Fifth Avenue. 32nd Fl

$63,000,000

961,098/

809,757

 

By: /s/ Michael Weiss

New York, NY 10022

 

 

 

Name: Michael Weiss

Telephone: (212) 756-8045

 

 

 

Title: Chief Financial Officer

Facsimile: (212) 7561480

 

 

 

 

 

 

 

With a copy to:

Jason Rimland, Esq.

Gottbetter & Partners, LLP

488 Madison Avenue

 

 

 

 

New York, NY 10022

 

 

 

 

Telephone: (212) 400-6900

 

 

 

 

Facsimile: (212) 400-6901

 

 

 

 

 

{00079355.10 / 0860-108}

1

 


--------------------------------------------------------------------------------